Citation Nr: 1010503	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a May 2007 rating decision issued 
by the Regional Office (RO) in Roanoke, Virginia, that 
declined to reopen the Veteran's previously denied claim for 
service connection for a back disorder.

The Veteran had requested a travel board hearing; however, he 
subsequently withdrew his request.  Therefore, no hearing was 
held in this matter.  38 C.F.R. § 20.704(e).

The Board has a legal duty to address the "new and material 
evidence" requirement set forth in 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  The Board is 
statutorily bound not to consider the merits of the case 
unless new and material evidence is received.  38 U.S.C.A. §§ 
5108, 7104(b).  See also, e.g., McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993), Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
disability was previously denied by the Board in December 
1987.  

2.  The evidence received since the December 1987 Board 
decision relates to an unestablished fact and raised a 
reasonable possibility of substantiating the claim of service 
connection for a back disability.

3.  The currently diagnosed back disability, diffuse 
idiopathic skeletal hyperostosis (DISH), is not shown to have 
onset in service or to be due to a disease or injury that 
occurred during the Veteran's service.   


CONCLUSIONS OF LAW

1.  New and material evidence was received to reopen the 
claim of service connection for a back disability. 38 
U.S.C.A. § 5108 (West 2002 & Supp 2009); 
38 C.F.R. § 3.156 (2009).

2.  The Veteran's back disorder is not due to disease or 
injury that was incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1130, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court of 
Appeals for Veterans Claims (Court) held that, if a claimant 
seeks to reopen a claim that was previously denied, VA must 
notify the claimant of the evidence and information that is 
necessary to reopen the claim as well as the evidence and 
information necessary to establish the underlying claim for 
the benefit sought.  The notification letter must describe 
what evidence would be sufficient to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the prior denial.

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in March 2007 
that satisfied the above requirements.  The letter informed 
the Veteran that he was previously denied service connection 
for a back disability because service treatment records 
showed no complaints or treatment for a back disorder in 
service until his discharge physical examination, when he 
complained of back pain in certain positions, but physical 
examination found the back to be within normal limits.  He 
was informed that he needed to provide new and material 
evidence in order to reopen his claim.  The letter explained 
what was necessary in order for evidence to qualify as new 
and material.  It also explained what the evidence needed to 
show in order to establish service connection for a claimed 
disability and explained the general manner whereby VA 
assigns disability ratings and effective dates.  The letter 
additionally explained the respective duties of VA and the 
claimant with respect to obtaining evidence in support of his 
claim.  

In addition to its duty to assist claimants, VA also must 
make reasonable efforts to assist them in obtaining the 
evidence that is necessary to substantiate their claims, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The evidence considered in this case 
included service treatment records, VA treatment records, 
private treatment records, lay statements, and written 
statements that were submitted by the Veteran.  The Veteran 
was also provided a VA examination in connection with his 
claim, notwithstanding that VA has no duty to provide such 
examination unless new and material evidence is received.  38 
C.F.R. § 3.159(c) (4) (iii).  See also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342 
(Fed. Cir. 2003).  The Board's review of the claims file 
indicates that while the RO initially denied the Veteran's 
claim on the basis that new and material evidence was not 
received, his claim was considered on the merits by the 
Decision Review Officer (DRO) who prepared the May 2008 
Statement of the Case (SOC) that was sent to the Veteran.

	(CONTINUED ON NEXT PAGE)


New and Material Evidence

In its December 1987 decision, the Board denied service 
connection for a back disorder because the Veteran's service 
treatment records showed no complaints or treatment for a 
back disorder in service until his the October 1967 discharge 
physical examination, when he complained of back pain in 
certain positions, but the physical examination found the 
back to be within normal limits. the Board further noted that 
because the Veteran was not evaluated for complaints of low 
back pain until more than 10 years after his service and 
there was no evidence of any back disability prior to that 
time.  

The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the Veteran submitted new evidence including VA 
and private treatment records showing that he experienced 
episodic low back pain since 1983 that was initially thought 
to be arthritis but which was eventually diagnosed as DISH.  
DISH was first considered among the differential diagnoses in 
November 1985 and it was definitively diagnosed in 2000; 
written statements from the Veteran to the effect that his 
current back pain is located in the same area as the back 
pain that he experienced while he was in service and 
discussing in-service job duties that he believes may have 
contributed to his current back problems; and lay statements 
from individuals who indicated that they were aware that the 
Veteran experienced back pain during his time in the service.

This evidence is new, since it was neither considered, nor 
cumulative of evidence that was considered, in connection 
with the December 1987 decision.  It is material because it 
raises a reasonable possibility of substantiating the 
Veteran's claim of service connection for his back 
disability.  

Having reopened the Veteran's claim, the Board finds that 
adjudication on the merits is warranted.  The Board may 
proceed to merits adjudication as the RO has provided notice 
an opportunity to be heard on the merits, and the appellant 
and his representative have had an opportunity to make 
arguments on the merits.  Therefore, there is no prejudice in 
proceeding to a decision on the merits at this time.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection for some chronic diseases, 
including arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In this case, the Veteran's VA and private treatment records 
show treatment for low back pain, eventually diagnosed as 
DISH, since the early 1980s.  Moreover, the examiner who 
performed the May 2008 VA examination diagnosed DISH. 
Therefore, a current disability is shown; the question is 
whether this disability is related to the Veteran's service.

The Veteran's service treatment records do not show any 
complaints of, or treatment for, any sort of back problem.  
However, on a Report of Medical History that was provided in 
connection with the Veteran's separation examination in 
October 1967, he reported experiencing recurrent back pain on 
sitting in certain positions for long periods of time.  .  A 
"Report of Medical Examination" indicated that the 
Veteran's complaint referred to pain in his back that he 
occasionally experienced after sitting in certain positions 
for long periods of time over the prior three years.  This 
had not required any medical treatment.  An examination of 
the Veteran's back revealed that he had normal spinal 
curvature, negative straight leg raises, and full range of 
motion of his back.  He was not diagnosed with any type of 
back disorder.  

The Veteran's private treatment records indicate that he 
sought medical treatment from private providers in 1968 and 
1974, but this treatment was unrelated to the Veteran's back.  
He was hospitalized in April 1974 but no back problems were 
noted at that time.  The Veteran received an employment 
physical in December 1970 which revealed no abnormal findings 
related to his spinal column, sacroiliacs, or reflexes.  In 
fact, in an undated letter filed in connected with one of the 
Veteran's previous claims, the Veteran specifically alleged 
that the only abnormal finding on that examination related to 
his blood pressure.  

In the April 1985 claim for service connection for a back 
disorder the Veteran averred that because he was then being 
treated for arthritis of his spine and because he reported 
experiencing back pain at his separation physical in 1967, 
service connection should be awarded.  His claim was denied 
by the RO in March 1986.  On his substantive appeal of that 
decision dated in August 1986 the Veteran claimed that he 
worked in a supply warehouse during his service where he was 
exposed to extremes of temperature and had to lift heavy 
items.  He alleged that while he sometimes experienced back 
pain during his service he did not seek treatment because he 
did not want to "abuse sick call."  He further alleged that 
the military provider who conducted the separation 
examination conducted an inadequate examination because he 
did not order x-rays of the Veteran's back.  In several 
subsequent letters the Veteran alleged that his then-current 
back pain was the same pain that he experienced while he was 
in the military.  In a March 1987 letter the Veteran accused 
the physician who conducted his separation examination of 
falsifying the report of examination by failing to accurately 
record the Veteran's complaints.  

A letter from a private treatment provider indicated that he 
treated the Veteran for low back pain in 1981.  At that time, 
the Veteran reported that he had a long history of 
intermittent back pain that recently flared up.  In February 
1983, the Veteran had another flare up after lifting heavy 
objects.  He continued to have similar problems through 1986, 
the date of the provider's letter.  A September 1984 
employment note was to the effect that the Veteran was seen 
for a one-to-two day history of low back pain.  A November 
1985 radiographic report indicated findings consistent with 
either a variant of degenerative change or an unusual entity 
such as DISH.  Subsequent treatment records continue to show 
treatment for back pain that was eventually diagnosed as 
DISH.  

In September 2007 the Veteran filed an application to reopen 
his claim for service connection for a back disorder.  On a 
statement which served as his claim the Veteran noted that 
while in service he had to drive vehicles that shook, he had 
to twist in order to drive vehicles backwards, was exposed to 
extreme temperatures, and had to lift heavy objects.  He 
alleged that this caused him to experience lower back and leg 
pain "constantly" and that he now experiences pain in those 
same areas.  

The Veteran submitted two "buddy statements" from military 
coworkers who wrote that the Veteran complained of back pain 
while he was in service.  He also submitted a lay statement 
from his wife who testified that the Veteran experienced back 
problems from 1966 until 1973.  

The Veteran submitted a printout of an internet article that 
indicated that the causes of DISH are unknown, but mechanical 
factors, diet, drugs, environmental factors, and metabolic 
conditions have been hypothesized to be important. According 
to the article, DISH is more common in men than in women and 
is rarely diagnosed before age 40.  While some patients 
complain of symptoms for years prior to diagnosis, the 
hallmarks of the disorder are radiographic abnormalities, 
specifically, the ossification of paravertebral ligaments and 
peripheral enthuses.  

In May 2008 the Veteran was afforded a VA examination by a 
nurse practitioner; a physician reviewed and concurred with 
the nurse practitioner's report.  The report of examination 
indicated that the Veteran's claims file and medical records 
were reviewed in connection with the examination.  At that 
time, the Veteran reported injuring his back while lifting an 
object in 1966 but that he did not seek any medical treatment 
for this injury at the time.  The Veteran related that he had 
daily pain since that time.  The Veteran reported that he 
retired from his work as a corrections officer in 1990 
because of his uncontrolled blood pressure and stress related 
emotional problems.  Following physical examination of the 
Veteran and a review of the September 2000 radiology report,  
DISH was diagnosed.  The examiner included in her report a 
review of pertinent past findings related to the Veteran's 
back that began in 1983 after the Veteran experienced a fall 
at work that initiated a flare of back pain that was 
subsequently aggravated by driving a tractor.  She noted that 
a prior provider indicated that he treated the Veteran for 
back pain since 1981 but that the Veteran reported that his 
back problems onset prior to that time.

After summarizing the evidence, the examiner concluded that 
she could not provide an opinion concerning whether the 
Veteran's DISH was related to service without resorting to 
undue speculation.  She provided several reasons for this 
conclusion:  She noted that medical literature indicates that 
the cause of DISH is unknown, but that it is typically found 
more frequently in males and is usually diagnosed in or after 
the 4th decade which was consistent with this Veteran's 
history.  The examiner noted that it was possible that the 
recurrent back pain that the Veteran complained of at his 
separation physical was a precursor of DISH but that there 
was no way of determining that at this juncture because the 
causes of DISH are unknown and the radiographic studies that 
are used to diagnose DISH were not performed in connection 
with the Veteran's 1967 discharge physical.  Therefore, she 
concluded that she could not relate the Veteran's complaints 
of back pain in 1967 to his currently diagnosed DISH without 
resorting to undue speculation.

The Veteran argues that lay evidence should be sufficient in 
this case to establish that his current back disorder is the 
same disorder that he experienced while he was in service.  
However, while the Veteran is competent to report that he 
experienced back pain during his service and that he 
currently experiences pain in the same part of his back and 
legs, he lacks the medical expertise to provide a competent 
opinion that his in-service back pain was caused by, or was a 
precursor of, DISH.  See, e.g. Wallin v. West, 11 Vet. App. 
509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  2 
Vet. App. 492, 494-495 (1992). As noted by the VA examiner, 
DISH cannot be diagnosed absent radiographic studies and 
therefore it is not something readily observable by a lay 
person.  

Moreover, the Board notes that there was a lengthy lapse of 
time of over a decade between the Veteran's complaint of 
occasional positional back pain at his 1967 separation 
examination and any post-service treatment for back pain, 
which occurred no earlier than 1981.  A lengthy lapse of time 
between discharge from service and any medical diagnosis of, 
or treatment for, a claimed disability is a factor that 
weighs against any claim for service connection.  See Maxson 
v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This factor 
weighs especially heavily against the Veteran's claim in this 
case because most of the written statements that he submitted 
in support of his claim do not indicate that the Veteran 
consistently experienced back pain since he was in service; 
rather, for the most part, they indicate only that the 
Veteran's current pain is located in the same area of his 
body as the pain that he claimed to have experienced in 
service.  
 
Also significantly, the Veteran did not report any back pain 
on an 1970 employment physical which determined that his back 
was normal, and, in a separate claim that the Veteran filed 
for service connection for hypertension, he indicated that 
the only medical problem that interfered with his 
employability was hypertension.  Moreover, the Veteran has 
been inconsistent regarding the onset of his back pain.  Most 
of the written statements that he submitted in support of his 
prior claim and this claim assert that the Veteran believed 
that the general requirements of his military duties caused 
him to develop back difficulties.  Later, in May 2008, he 
told the VA examiner that he injured his back lifting an 
object in 1966 and experienced back pain since that time.  
This is inconsistent with the Veteran's prior assertions 
regarding his back pain.

Finally, the Board notes that, despite the Veteran's argument 
to the contrary, the inability of the VA examiner to 
determine whether the back pain that was reported at the 
Veteran's separation examination was related to his DISH does 
not mean that the evidence is in equipoise.  The examiner's 
inability to determine the etiology of the Veteran's DISH 
without resorting to speculation is not equivalent to a 
conclusion that it was at least as likely as not due to a 
disease or injury that occurred during the Veteran's service 
and it did not create reasonable doubt which must be resolved 
in favor of the Veteran. See 38 C.F.R. 3.102.  See also, 
e.g., Fagan v, Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009)

The Board acknowledges that the Veteran's attorney contended 
in correspondence dated in March 2009 that the VA examination 
was inadequate because the VA examiner indicated that she was 
unable to provide an opinion concerning whether the Veteran's 
complaints of occasional positional back pain during service 
represented early manifestations of the currently diagnosed 
DISH without resorting to speculation.  The Veteran's 
attorney argued that pursuant to Perman v. Brown, 5 Vet. App. 
237 (1993) (abrogated on other grounds by Schroeder v. West, 
212 F.3d 265 (Fed. Cir. 2000)), a VA examination is always 
inadequate when the examiner is unable to provide the 
requested opinion.  In fact, Perman addressed the evidentiary 
weight to be given to a medical provider's inability to reach 
a conclusion as to the matter in question.  The Perman Court 
held that where a medical provider fails to render an opinion 
on an issue, his or her remarks constitute "non-evidence" 
and cannot be used as a basis to reject other probative 
medical evidence.  Id at 241.  As such, it is distinguishable 
from this case, wherein the Veteran did not submit any 
medical evidence of a relationship between his currently 
diagnosed DISH and his in-service occasional positional back 
pain.

Additionally, subsequent decisions by the Court clarified 
that the fact that a medical opinion is inconclusive does not 
mean that it is inadequate.  See, e.g., Roberts v. West, 13 
Vet. App. 185, 189 (1999).  In Roberts, the Court noted that 
given the extensive lapse of time between the in-service 
injury and the VA examination, it was "not surprising" that 
the examiner was unable to determine whether there was any 
relationship between that injury and the Veteran's 
disability.  Id.  The Board notes that the facts of this case 
are similar to those in Roberts insofar as the VA examination 
here took place approximately 40 years after the Veteran's 
service.  

In this case, the examiner did not set forth a bare 
conclusion; she fully explained why, given the facts that 
were available to her, it was not possible to determine 
whether the Veteran's in-service positional back pain was 
related to his currently diagnosed DISH.  Insofar as the 
examiner provided an adequate explanation for her inability 
to provide the requested opinion after examining the Veteran, 
reviewing the evidence in the claims file, and reviewing the 
relevant medical literature, the examination was adequate 
notwithstanding the examiner's inability to determine whether 
a relationship existed between the Veteran's in-service back 
pain and a medical condition that was first considered 
amongst the differential diagnoses over a decade later.  See, 
e.g., D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding 
that a medical opinion is adequate when it is based upon the 
Veteran's medical history and examinations and also describes 
the claimed disability in sufficient detail). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)





ORDER

Insofar as new and material evidence was received to reopen 
the Veteran's claim for service connection for a back 
disability the appeal, to that extent, is granted.

Service connected for a back disability is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


